Motion to amend notice of appeal granted by striking out therefrom that portion thereof relating to an appeal from the judgment. Motion for stay of proceedings pending the hearing of the appeal from the order denying motion for a new trial granted on condition that within ten days from the entry of this order the appellant give a written undertaking to the effect that it will pay all costs and damages which may be awarded against it on the appeal, not exceeding $500, and that if the order appealed from is affirmed, or the appeal is dismissed, it will pay the sum recovered or directed to be paid-by the judgment in this action. Present—Hirsehberg, Burr, Thomas, Carr and Rich, JJ.